               Case: 1:19-mj-00053-SKB Doc #: 3 Filed: 01/31/19 Page: 1 of 2 PAGEID #: 8
AO 93 (Rev. 12/09) Search and Seizure Warrant

                                                                                                                               F:;CH.f... ·. '. .·
                                       UNITED STATES DISTRICT COURT                                                             r .. E: :.. -·.
                                                                          for the
                                                                                                                          ~ :' . ~ J , }I ..., .:~
                                                                                                                          . . . . : ". J
                                                                                                                                                   I"; i. '.). 0 ·~
                                                                                                                                                          ,_ • v

                                                              Southern District of Ohio

                   In the Matter of the Search of                                                                                                           . I   j
                                                                               )
              (Briefly describe the property to be searched                    )
               or identify the person by name and address)                     ) Case No.
                                                                               )
                                                                                                       tl19MJ-053
  Priority Mail, Tracking Number, 9505 5148 8636 9023 2320 01 , addressed to
  Michael Smith, 20 Wood Creek Ct, Springboro OH 4566-9426, with a return      )
              address of Bob, 6933 Montego St, Chino CA 91710.                 )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the   Southern                District of . .O
                                                                                            .::....:h='c::.
                                                                                                      io _ _ _ _ _ _ _ _ __
(identify the person or describe the property to be searched and give its location) :
Priority Mail, Tracking Number, 9505 5148 8636 9023 2320 01, addressed to ¥ichael Smith, 20 Wood Creek Ct, Springboro OH 4566-9426, with a return address ~f
 ·                                                        Bob, 6933 Montego St, Chino CA 91710.


          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title
21, United States Code, Section 841(a)(l).

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

          YOU ARE COMMANDED to execute this warrant on or before                                                  cJ_ / f_ /_; q
          /                                                                                                         (nOiTokXCeed 14 days)
      f;2J' in the daytime      6:00 a.m. to 10 p.m.             D    at any time in the day or night as I find reasonable cause has been
                                                                      established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
                   Stephanie K. Bowman
                                   (name)

      D I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the,p~rsq_n i.vhO~".or ~hose property, will be
searched or seized (check the appropriate box) D for             days (not to ~c~~d}O). : .. -• _ ~ _.   _
                                                          D until, the facts justi       ·ng,..:! he}atei s~mc <late
                                                                                            .:::: --     .
                                                                                                                             of· _
                                                                                                                    . ·~ - - -      ~-=--------



Date and time issued:           ~ .)_~1~11_               /)._:o~'p,_rv_1        -~~(:;;,~.., .-~'f-:.i~1i~)_
                                                                                             ,-
                                                                                                              ~~~{A2-'!Yl&._)
                                                                                                          -J~~ature-.
                                                                                                         -.   _
                                                                                                         .            -
City and state:        Cincinnati, Ohio
                                                                                                        - _·st~ilninie i~ Bowman
                                                                                                       ·unite~ States~Jagistrate Judge
                                                                                 - - - - - - - Printed name and title
                  Case: 1:19-mj-00053-SKB Doc #: 3 Filed: 01/31/19 Page: 2 of 2 PAGEID #: 9

AO 93 (Rev. / 2i09) Search and Seizure Warrant (Page 2)

                                                               R etum
Case No.:                              Date and time warrant executed:          Copy ofwarrant and inventory left with:
1: 19MJ-053                            01/25/2019 at 02:45 PM
Inventory made in the presence of:
B.Dorman
lnvent01y of the property taken and name ofany person(s) seized:

Nothing seized.




                                                                                                                                              ,...,

                                                                                                               -      -
                                                                                                                           ·-            .   -
                                                                                                                                             •"?

                                                                                                                                             ·-=~     o:?
                                                                                                               (.,..,::                      (._      r ·o
                                                                                                               _,           -                         rn::i.:
                                                                                                                  -- -
                                                                                                                                             ::~
                                                                                                                                             ~-
                                                                                                                                                      ,_; ::>
                                                                                                                                                             ::c           I
                                                                                                                                             w                     -
                                                                                                                  I
                                                                                                                   ---
                                                                                                                     . -        -
                                                                                                                                     ~



                                                                                                                                      >
                                                                                                                                         )
                                                                                                                                             -            C.1
                                                                                                                                                             ..
                                                                                                                                                          - • - -r;
                                                                                                                                                                  .t       I
                                                                                                                        -            -;      ·-o                       I
                                                                                                                                             -
                                                                                                                                             -'•
                                                                                                                                                  ~
                                                                                                                                                         ' -;

                                                                                                                            ,,....            .c-..      ~
                                                                                                                                                              -
                                                                                                                            --
                                                                                                                      -~".....J
                                                                                                                                              (...)
                                                                                                                                              G?




                                                            Certification


       I declare under penalty ofp erjury that this inventory is correct and was returned along with the original
warrant to the designated judge.



Date:           01/31/2019
                                                                         -             faecuting offic~·s signature

                                                                             Ja,on R. Roth, U.S. Postal Inspector
                                                                                         Printed name and title
